DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on February 24, 2021 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “510” has been used to designate both a processor sequencer and a compression sequencer.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 520.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 410a-c.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17-20 are objected to because of the following informalities:
In claim 2, line 1, “the multiple of layers each comprises” should either be -each of the multiple layers comprises- or -the multiple layers each comprise-.
In claim 5, line 1, “comprises” should be -comprise-.
In claim 6, line 1, “comprises” should be -comprise-.
In claim 7, line 1, “comprises” should be -comprise-.
In claim 10, line 1, “the multiple of layers each comprises” should either be -each of the multiple layers comprises- or -the multiple layers each comprise-.
In claim 13, line 1, “comprises” should be -comprise-.
In claim 14, line 1, “comprises” should be -comprise-.
In claim 15, line 1, “comprises” should be -comprise-.
In claim 17, line 2, “NICs” should be -network interface cards (NICs)-.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Peffers et al. (US 2019/0026146), hereafter referred to as Peffers’146 in view of Zhang et al. (US 2017/0237440), hereafter referred to as Zhang’440.

Referring to independent claim 1, Peffers’146 teaches a network interface card (network interface controller hardware, paragraph 54, lines 5-6) comprising: a plurality of accelerator functions (core scaling, FPGA and ASIC, and/or smart NIC hardware circuitry, paragraph 56, lines 1-6); and a sequencer disposed to coordinate a traffic flow (transaction processing controller 1512, see figure 15 and paragraph 100, lines 6-8) received at the NIC between different accelerator functions of the plurality of accelerator functions to form a pipeline (transaction processing controller 1512 sequences processing of data through a cryptography circuit 1514, dependency checker 1516, and execution circuit 1518, see figure 15 and paragraph 100, lines 8-14).
Peffers’146 does not appear to explicitly teach multiple layers arranged in a stack and communicatively coupled to each other, the accelerator functions disposed in the multiple layers, and the sequencer disposed in one of the multiple layers.
However, Zhang’440 teaches multiple layers arranged in a stack and communicatively coupled to each other (3DM-LUT 170 coupled to ALC 180, see figure 5A and paragraph 46, lines 17-19; memory levels 16A,B stacked above substrate, see figure 5A and paragraph 46, lines 4-7). While Zhang’440 does not appear to explicitly teach the accelerator functions disposed in multiple layers, and the sequencer disposed in one of the multiple layers, it does disclose peripheral circuits disposed in other layers (peripheral circuits including X-decoders 15o, 15o’ and Y-decoders 17o, 17o’, see figure 7A and paragraph 52, lines 7-8, memristor, paragraph 44, line 8).
Peffers’146 and Zhang’440 are analogous because they are both drawn to the same inventive field of parallel computing.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Peffers’146 and Zhang’440 available to them, to modify the network interface card of Peffers’146 to include the multiple layers of Zhang’440 by stacking memory on top of the processor and integrating peripheral circuits alongside the memory.
The motivation for doing so would have been to provide a processor that can contain more elements, become more computationally powerful, and support massive parallelism (paragraph 22, lines 10-12).
Therefore, it would have been obvious to combine Peffers’146 and Zhang’440 to bring about the invention as claimed.

Note that independent claim 9 contains the corresponding limitations of claim 1 as shown above; therefore, it is rejected by the same reasoning accordingly. Particularly, Zhang’440 also discloses a 3D data processing unit (3DM-LUT 170 coupled to ALC 180, see figure 5A and paragraph 46, lines 17-19; memory levels 16A,B stacked above substrate, see figure 5A and paragraph 46, lines 4-7).

As to claim 2, Zhang’440 teaches the NIC of claim 1, where the multiple layers each comprise at least one integrated circuit (peripheral circuits including X-decoders 15o, 15o’ and Y-decoders 17o, 17o’, see figure 7A and paragraph 52, lines 7-8, memristor, paragraph 44, line 8).
It would have been obvious to modify Peffers’146 to include the multiple layers of Zhang’440 and integrated circuits by stacking memory on top of the processor and integrating peripheral circuits alongside the memory.
The motivation for doing so would have been to provide a processor that can contain more elements, become more computationally powerful, and support massive parallelism (paragraph 22, lines 10-12).

Note that claim 10 contains the corresponding limitations of claim 2; therefore, it is rejected by the same reasoning accordingly.

As to claim 3, Zhang’440 teaches the NIC of claim 2, wherein the integrated circuits are bonded directly to each other (3DM-LUT 170 coupled to ALC 180, see figure 5A and paragraph 46, lines 17-19; memory levels 16A,B stacked above substrate, see figure 5A and paragraph 46, lines 4-7).
It would have been obvious to modify Peffers’146 to include the multiple layers of Zhang’440 and bonded integrated circuits by stacking memory on top of the processor and integrating peripheral circuits alongside the memory.
The motivation for doing so would have been to provide a processor that can contain more elements, become more computationally powerful, and support massive parallelism (paragraph 22, lines 10-12).

Note that claim 11 contains the corresponding limitations of claim 3 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 4, Peffers’146 teaches the NIC of claim 1, further comprising: a packet buffer connected to the plurality of accelerator functions (buffers 2242, see figure 22 and paragraph 112, lines 30-31), wherein the different accelerator functions are configured to use the packet buffer to temporarily store packets in between stages of the pipeline (queue management operation to handle packet buffering, paragraph 112, lines 30-31), wherein the different accelerator functions form the stages in the pipeline (separate pipelines for each type of operation, paragraph 183, lines 40-45).

Note that claim 12 contains the corresponding limitations of claim 4 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 5, Zhang’440 teaches the NIC of claim 1, wherein the multiple layers comprises at least an upper layer, a middle layer, and a bottom layer (substrate circuit 0K, memory levels 16A,B, see figure 5A and paragraph 46, lines 3-7).
Peffers’146 teaches wherein the middle layer comprises at least one fabric accelerator implemented using programmable logic (dedicated circuits on accelerator 1006 based on FPGA, see figure 10 and paragraph 85, lines 13-16).
It would have been obvious to modify Peffers’146 to include the multiple layers of Zhang’440 and integrated circuits by stacking memory on top of the processor and integrating peripheral circuits alongside the memory.
The motivation for doing so would have been to provide a processor that can contain more elements, become more computationally powerful, and support massive parallelism (paragraph 22, lines 10-12).

Note that claim 13 contains the corresponding limitations of claim 5 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 6, Zhang’440 teaches the NIC of claim 1, wherein the multiple layers comprises at least an upper layer, a middle layer, and a bottom layer (substrate circuit 0K, memory levels 16A,B, see figure 5A and paragraph 46, lines 3-7).
Peffers’146 teaches wherein the middle layer comprises a cryptographic engine for encrypting or decrypting data in the traffic flow (homomorphic encryption operations performed by FPGA accelerator 1006, see figure 10 and paragraph 85).
It would have been obvious to modify Peffers’146 to include the multiple layers of Zhang’440 and integrated circuits by stacking memory on top of the processor and integrating peripheral circuits alongside the memory.
The motivation for doing so would have been to provide a processor that can contain more elements, become more computationally powerful, and support massive parallelism (paragraph 22, lines 10-12).

Note that claim 14 contains the corresponding limitations of claim 6 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 7, Peffers’146 teaches the NIC of claim 1, wherein the multiple layers comprises a first layer that includes at least two accelerator functions (acceleration of key recovery functions, paragraph 67, lines 1-4; acceleration of sign/verify operations, paragraph 69, lines 4-6), wherein the first layer further comprises programmable logic for providing customized processing or communication between the at least two accelerator functions (accelerators communicating with each other, paragraph 56, lines 10-12).

Note that claim 15 contains the corresponding limitations of claim 7 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 8, Peffers’146 teaches the NIC of claim 7, wherein the at least two accelerator functions are formed using hardened logic (function specific accelerators based on ASICs, paragraph 69, lines 4-6).

Note that claim 16 contains the corresponding limitations of claim 8 as shown above; therefore, it is rejected using the same reasoning accordingly.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peffers’146 and Zhang’440 in view of Levi et al. (US 2019/0140979), hereafter referred to as Levi’979.

Referring to independent claim 17, Peffers’146 teaches a system, comprising: a plurality of NICs (multiple NICs, paragraph 62, lines 8-11), each comprising a plurality of accelerator functions (core scaling, FPGA and ASIC, and/or smart NIC hardware circuitry, paragraph 56, lines 1-6); and a plurality of accelerator cards (FPGA and ASIC, paragraph 56, lines 1-6; multiple hardware accelerators, paragraph 62, lines 8-11).
Zhang’440 teaches multiple layers arranged in a stack and communicatively coupled to each other (3DM-LUT 170 coupled to ALC 180, see figure 5A and paragraph 46, lines 17-19; memory levels 16A,B stacked above substrate, see figure 5A and paragraph 46, lines 4-7). While Zhang’440 does not appear to explicitly teach the accelerator functions disposed in multiple layers, and the sequencer disposed in one of the multiple layers, it does disclose peripheral circuits disposed in other layers (peripheral circuits including X-decoders 15o, 15o’ and Y-decoders 17o, 17o’, see figure 7A and paragraph 52, lines 7-8, memristor, paragraph 44, line 8).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Peffers’146 and Zhang’440 available to them, to modify the network interface card of Peffers’146 to include the multiple layers of Zhang’440 by stacking memory on top of the processor and integrating peripheral circuits alongside the memory.
The motivation for doing so would have been to provide a processor that can contain more elements, become more computationally powerful, and support massive parallelism (paragraph 22, lines 10-12).
Further, Levi’979 teaches a switch communicatively coupling the plurality of NICs to the plurality of accelerator cards (PCIe interface 162 and interface switch 172 connects FPGA 158, NIC 156, and host 170, see figure 7 and paragraph 79, lines 1-4), wherein the plurality of NICs, the plurality of accelerator cards, and switch are disposed in a same box (network node 154, see figure 7 and paragraph 79, lines 1-5; node 24 contains host 34, NIC 30, and accelerator 46, see figure 1 and paragraph 43, line 1 – paragraph 44, line 4).
Levi’979 is analogous to Peffers’146 and Zhang’440 because they are each drawn to the same inventive field of acceleration.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Peffers’146, Zhang’440, and Levi’979 before them, to modify the system of Peffers’146 and Zhang’440 to include the switch and box of Levi’979 by integrating the components of the system into a single box with a switch to handle communication.
The motivation for doing so would have been to allow relatively smaller accelerators to handle high bandwidth data (paragraph 16, lines 1-4).
Therefore, it would have been obvious to combine the teachings of Peffers’146, Zhang’440, and Levi’979 to bring about the invention as claimed.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peffers’146, Zhang’440, and Levi’979 as applied to claim 17 above, and further in view of Saripalli (2009/0037624), hereafter referred to as Saripalli’624.

As to claim 18, Peffers’146 teaches the system of claim 17, wherein the switch is configured to facilitate cache coherent communication between a host, the plurality of NICs, and the plurality of accelerator cards (coherency maintained between cache units 2806 and cores 2802A-N, see figure 28 and paragraph 195, lines 13-15).
Peffers’146, Zhang’440, and Levi’979 do not appear to explicitly teach the switch being configured to facilitate non-cache coherent communication.
However, Saripalli’624 teaches the switch being configured to facilitate non-cache coherent communication (switch 30 offloads portions of cache coherency protocol to allow native devices to handle non-cache coherent communications, see figure 1 and paragraph 12, lines 10-14).
Saripalli’624 is analogous to Peffers’146, Zhang’440, and Levi’979 because they are drawn to the same inventive field of networking and 3D data processing.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Peffers’146, Zhang’440, Levi’979, and Saripalli’624 before them, to modify the system of Peffers’146, Zhang’440, and Levi’979 to include the non-cache coherency of Saripalli’624 by offloading portions of the cache coherency protocol.
The motivation for doing so would have been to reduce required bandwidth and latency that would otherwise occur as a result of forwarding a transaction to an upstream device (paragraph 15, lines 18-20).
Therefore, it would have been obvious to combine Saripalli’624 with Peffers’146, Zhang’440, and Levi’979 to bring about the invention as claimed.

As to claim 19, Peffers’146 teaches the system of claim 18, wherein the switch is configured to allow the host to transfer data to a first NIC of the plurality of NICs using a coherent domain (coherency maintained between cache units 2806 and cores 2802A-N, see figure 28 and paragraph 195, lines 13-15; intelligently distribute transactions to ease burden in developing domain-specific solutions, paragraph 54, lines 35-39).
Saripalli’624 teaches wherein the switch is configured to allow the host to transfer data to a second NIC of the plurality of NICs using a non-coherent domain (switch 30 offloads portions of cache coherency protocol to allow native devices to handle non-cache coherent communications, see figure 1 and paragraph 12, lines 10-14).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Peffers’146, Zhang’440, Levi’979, and Saripalli’624 before them, to modify the system of Peffers’146, Zhang’440, and Levi’979 to include the non-cache coherency of Saripalli’624 by offloading portions of the cache coherency protocol.
The motivation for doing so would have been to reduce required bandwidth and latency that would otherwise occur as a result of forwarding a transaction to an upstream device (paragraph 15, lines 18-20).

As to claim 20, Peffers’146 teaches the system of claim 18, wherein the cache coherent communication permits the plurality of NICs and the plurality of accelerator cards to share a memory space of the host (utilize originator’s identity to distribute work, paragraph 84, lines 9-12; coherency maintained between cache units 2806 and cores 2802A-N, see figure 28 and paragraph 195, lines 13-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kochukunju (WO 2017/009859) discloses sharing expensive acceleration I/O cards, FPGA cards, etc. by multiple servers.
Zhang et al. (US 2019/0124054) discloses transferring multiple layers of processing requests from a host processor to a NIC to improve server performance while accelerating network response.
Ramey et al. (US 10,037,299) discloses managing virtual functions on an I/O accelerator card in an embedded multicore processor.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184